
	
		I
		111th CONGRESS
		1st Session
		H. R. 4340
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2009
			Mr. Davis of Alabama
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require the Secretary of the Treasury to establish a
		  revolving loan fund program for certain businesses to facilitate increased
		  lending in the United States.
	
	
		1.Short titleThis Act may be cited as the
			 Main Street Survival Act.
		2.Findings; Sense
			 of Congress
			(a)FindingsThe Congress finds the following:
				(1)Despite the
			 infusion of hundreds of billions of dollars to provide liquidity to capital
			 markets, many qualified and creditworthy small and medium-sized businesses
			 continue to face severely constricted credit markets.
				(2)Banks of all sizes
			 have significantly decreased lending in, and in some cases withdrawn completely
			 from, the small and medium-sized business credit market.
				(3)Available and
			 affordable credit is critical for the survival of the small and medium-sized
			 businesses that form the backbone of the economy of the United States.
				(b)Sense of the
			 Congress on lending to small and medium-sized businessesIt is
			 the sense of the Congress that the President, acting through the Secretary of
			 the Treasury, should encourage financial institutions that have received
			 Federal financial support to maintain historic levels of lending to small and
			 medium-sized businesses.
			3.DefinitionsIn this Act—
			(1)the term
			 revolving loan fund means the revolving loan fund established
			 under section 4(b); and
			(2)the term Secretary means the
			 Secretary of the Treasury.
			4.Main street
			 revolving loan fund program
			(a)EstablishmentThe Secretary shall establish the Main
			 Street Revolving Loan Fund Program (hereinafter in this Act referred to as the
			 program) to provide temporary loans to businesses that meet the
			 size requirement under paragraph (1) of subsection (c).
			(b)Revolving loan
			 fund
				(1)In
			 generalThere is established in the Treasury a revolving loan
			 fund for the program.
				(2)Initial
			 transferFrom dividends paid
			 by financial institutions that have received financial assistance provided
			 under title I of the Emergency Economic Stabilization Act of 2008 (Public Law
			 110–343; 12 U.S.C. 5211 et seq.), the Secretary shall transfer and credit
			 $1,000,000,000 to the revolving loan fund.
				(3)ExpendituresThe
			 Secretary shall use the amounts in the revolving loan fund to carry out the
			 program.
				(4)DepositsThe
			 Secretary shall deposit amounts received as payment on loans provided under the
			 program into the revolving loan fund.
				(c)Eligibility
				(1)Size
			 requirementTo qualify for a
			 loan under the program, a business shall have less than 1,000 full-time
			 equivalent employees at the time of submission of an application under
			 subsection (d).
				(2)ConsiderationsThe Secretary, through regulations, shall
			 develop criteria to evaluate and select businesses for participation in the
			 program, taking into consideration—
					(A)the likelihood
			 that the business concerned will be forced to lay off employees in the absence
			 of obtaining a loan under such program; and
					(B)the ability of
			 such businesses to repay the loan.
					(3)AvailabilityThe
			 criteria developed under paragraph (2) shall be made available on the official
			 public Web site of the Department of the Treasury.
				(d)ApplicationA business desiring a loan under the
			 program shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may
			 require.
			5.Terms
			(a)Use of
			 fundsA business receiving a
			 loan under the program may use the funds to finance the cost of operations,
			 including—
				(1)purchasing and
			 operating equipment;
				(2)paying salaries,
			 wages, and building expenses; and
				(3)purchasing
			 inventory or making improvements to enhance productivity.
				(b)Prohibited
			 useA loan provided under the
			 program may not be used to significantly expand operations.
			(c)Repayment
			 periodA loan provided under
			 the program shall be made for a period not to exceed 9 months.
			(d)Maximum loan
			 amountUnder the program, the
			 Secretary may provide not more than a total of $1,000,000 in loans to a
			 particular business in any fiscal year.
			6.Administrative
			 costsNot more than $1,000,000
			 may be used for administrative costs in any fiscal year to carry out the
			 program.
		7.Report
			(a)In
			 generalThe Secretary shall
			 make available on the official public Web site of the Department of the
			 Treasury, and submit to Congress—
				(1)within 1 year after the date of enactment
			 of this Act and each year thereafter in which a loan has been made under the
			 program, an annual report; and
				(2)within 90 days
			 after the end of the 9-month period following the issuance of the final loan
			 under the program, a final report.
				(b)DetailsEach
			 report shall provide details on loans provided under the program and the
			 effectiveness of such program in providing stability for, and otherwise
			 supporting, businesses.
			8.RegulationsThe Secretary may prescribe regulations
			 necessary to carry out this Act.
		9.SunsetAn application for a loan under the program
			 may not be accepted after the date which is 3 years after the date of enactment
			 of this Act.
		
